DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.
Claims 8-12 and 18 are withdrawn.

Drawings
The new drawings do not overcome the objections to the drawings set forth on 4/19/22.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a mass analyzer,” “a terminal return current measurement apparatus,” “a device configured to compare a terminal current associated with a terminal of the ion source and an energy filter current associated with the energy filter,” and “a second measurement apparatus positioned upstream of [an energy filter]" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 166, 168, 110B. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a mass analyzer configured to mass analyze the ion beam”  in claims 1 and 13;
“a bending element…”  in claims 1 and 13; 
“a workpiece scanning apparatus configured to scan…” in claims 1 and 13; 
“a first measurement apparatus” and “a second measurement apparatus” in claims 1 and 13; 
“an energy filter current measurement apparatus” in claims 2 and 14;
“a terminal return current measurement apparatus” in claims 2 and 14; and 
“a device configured to compare a terminal current associated with a terminal of the ion source and an energy filter current associated with the energy filter” in claims 3 and 15

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim limitation “an energy filter current measurement apparatus” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. This limitation is expressed as an alternative to terminal return measurement and faraday cup measurement, yet the disclosure does not explain what structures this alternative may include. 
Claim limitation “a terminal return current measurement apparatus” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The written disclosure describes general steps for measuring ion current using terminal return current, see para 44, but fails to disclose structures or materials that could perform these steps and be upstream of the bending element.  Thus, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and fails to clearly link the structure, material, or acts to the function. 
Claim limitation “a device configured to compare a terminal current associated with a terminal of the ion source and an energy filter current associated with an energy filter” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The written disclosure describes general steps for measuring ion current using terminal return current, but fails to disclose structures or materials that could perform these steps and be upstream of the bending element. Thus, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and fails to clearly link the structure, material, or acts to the function. 

Therefore, the above claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim(s) so that the claim limitation(s) will no longer be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function(s), without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function(s) recited in the claim(s), without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites, “determining a second ion beam current of the ion beam before bending the ion beam.” This limitation makes the claim indefinite because it is unclear whether the “determining” takes place before the bending step, or before any bending of the ion beam whatsoever. For the purposes of examination, the former will be assumed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7, 13, 14, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0042915 A1 [Sano] in view of US 2013/0001433 A1 [Lin].

Regarding Claim 1:
Sano teaches an ion implantation system (abstract), comprising: 
an ion source configured to form an ion beam (Fig. 1 (10)); 
a mass analyzer configured to mass analyze the ion beam (This limitation is interpreted under 35 USC 112(f) to correspond to a mass analysis magnet. An identical structure is disclosed at Fig. 1 (22)); 
a bending element downstream of the mass analyzer (This limitation is interpreted under 35 USC 112(f) to correspond to an energy analysis filter magnet. An identical structure is disclosed at Fig. 1 (24)); 
a first measurement apparatus positioned downstream of the bending element and configured to determine a first ion beam current of the ion beam (This limitation is interpreted under 35 USC 112(f) to correspond to a faraday cup. A faraday cup is disclosed at Fig. 3a (58), para 90); 
a workpiece scanning apparatus configured to scan a workpiece through the ion beam (This limitation is interpreted under 35 USC 112(f) to correspond to the stage shown in Fig. 1 (170). Sano teaches a workpiece stage at Fig. 3a (56)); and 
a controller (Fig. 1 (80)) configured to determine an implant current of the ion beam at the workpiece and to control the workpiece scanning apparatus to control a scan velocity of the workpiece based on the implant current (para 93), wherein the determination of the implant current of the ion beam is based, at least in part, on the first ion beam current (paras 92-93).. 

However, Sano fails to teach a second measurement apparatus positioned upstream of the bending element and configured to determine a second ion beam current of the ion beam; and wherein the determination is also based on the second ion beam current.
Lin teaches an ion implanter including measurement apparatuses as part of the energy filter (Fig. 1 (228)), and using the current measurements thereof for controlling implantation parameters (para 64). These apparatuses are equivalent to the measurement apparatuses disclosed in paragraph 44 of the instant PgPub since they perform the same function, are located at the same position, are not excluded by the instant disclosure, and would be recognized to perform the same function in substantially the same way by one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art before the effective time of the invention to add the measurement apparatuses of Lin to the energy filter of Sano, and to use the current measurements thereof for controlling implantation parameters including workpiece velocity. One would have been motivated to do so since this would provide an improved estimate of ion current for control of the ion implantation uniformity.

Regarding Claim 2:
The modified invention of claim 1 teaches the ion implantation system of claim 1, wherein one or more of the first measurement apparatus and second measurement apparatus comprise one or more of a faraday, a terminal return current measurement apparatus, and an energy filter current measurement apparatus (Sano Fig. 3a (58), para 90). 

Regarding Claim 7:
The modified invention of claim 1 teaches the ion implantation system of claim 1, further comprising a beam scanning apparatus configured to scan the ion beam along one or more axes (Fig. 1 (34), paras 56-57).
Regarding Claim 13:
Sano teaches an ion implantation system for implanting ions into a workpiece (abstract), the ion implantation system comprising: 
an ion source configured to form an ion beam (Fig. 1 (10)); 
a mass analyzer configured to mass analyze the ion beam (This limitation is interpreted under 35 USC 112(f) to correspond to a mass analysis magnet. An identical structure is disclosed at Fig. 1 (22)); 
a bending element positioned downstream of the mass analyzer and configured to bend a trajectory of the ion beam (This limitation is interpreted under 35 USC 112(f) to correspond to an energy analysis filter magnet. An identical structure is disclosed at Fig. 1 (24)); 
a first measurement apparatus positioned downstream of the bending element and configured to determine a first ion beam current of the ion beam (This limitation is interpreted under 35 USC 112(f) to correspond to a faraday cup. A faraday cup is disclosed at Fig. 3a (58), para 90); 
and a controller (Fig. 1 (80)) configured to determine an implant current of the ion beam at the workpiece based, at least in part, on the first ion beam current (paras 92-93).
However, Sano fails to teach a second measurement apparatus positioned upstream of the bending element and configured to determine a second ion beam current of the ion beam; and wherein the determination is also based on the second ion beam current.
Lin teaches an ion implanter including measurement apparatuses as part of the energy filter (Fig. 1 (228)), and using the current measurements thereof for controlling implantation parameters (para 64). These apparatuses are equivalent to the measurement apparatuses disclosed in paragraph 44 of the instant PgPub since they perform the same function, are located at the same position, are not excluded by the instant disclosure, and would be recognized to perform the same function in substantially the same way by one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art before the effective time of the invention to add the measurement apparatuses of Lin to the energy filter of Sano, and to use the current measurements thereof for controlling implantation parameters including workpiece velocity. One would have been motivated to do so since this would provide an improved estimate of ion current for control of the ion implantation uniformity.

Regarding Claim 14:
The modified invention of claim 13 teaches the ion implantation system of claim 13, wherein one or more of the first measurement apparatus and second measurement apparatus comprise one or more of a faraday, a terminal return current measurement apparatus, and an energy filter current measurement apparatus (Sano Fig. 3a (58), para 90). 

Regarding Claim 19:
The modified invention of claim 13 teaches the ion implantation system of claim 13, further comprising a workpiece scanning apparatus configured to scan the workpiece through the ion beam (This limitation is interpreted under 35 USC 112(f) to correspond to the stage shown in Fig. 1 (170). Sano teaches a workpiece stage at Fig. 3a (56)), and wherein the controller is further configured to control the workpiece scanning apparatus to control a scan velocity of the workpiece based on the implant current (Sano para 93). 

Regarding Claim 20:
Sano teaches a method for ion implantation of a workpiece (abstract), the method comprising: 
forming an ion beam (para 39); 
mass analyzing the ion beam (para 39); 
bending the ion beam after mass analyzing the ion beam (Fig. 1 (24)); 
determining a first ion beam current of the ion beam after bending the ion beam (para 90); 
and determining an implant current of the ion beam at the workpiece based, at least in part, on the first ion beam current (paras 92-93).

However, Sano fails to teach determining a second ion beam current of the ion beam before bending the ion beam; and wherein the determination is also based on the second ion beam current.
Lin teaches an ion implanter including measurement apparatuses as part of the energy filter (Fig. 1 (228)), and using the current measurements thereof for controlling implantation parameters (para 64). It would have been obvious to one of ordinary skill in the art before the effective time of the invention to add the measurement apparatuses of Lin to the energy filter of Sano, and to use the current measurements thereof for controlling implantation parameters including workpiece velocity. One would have been motivated to do so since this would provide an improved estimate of ion current for control of the ion implantation uniformity.


Allowable Subject Matter
Claims 3-7 and 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/19/22 have been fully considered but they are not persuasive. 
Applican offers a replacement drawing to remedy the issues in the original drawings that resulted in objections thereto. However, these drawings include new matter and do not address the specific causes of the previous objections.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881